Citation Nr: 1753809	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a seizure disorder.  

This matter was most recently before the Board in May 2017, at which time the Board requested a Veterans Health Administration (VHA) opinion with respect to the nature and etiology of the Veteran's claimed seizure disorder.  The resulting May 2017 VHA opinion has been associated with the file and was sent to the Veteran in August 2017; the Veteran's representative submitted a response in October 2017.


FINDING OF FACT

The Veteran's seizure disorder did not manifest in service or within one year of her separation from service, and is not otherwise the result of a disease or injury in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2008.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  In February 2016, the Board remanded this matter so the AOJ could provide an examination and assist the Veteran with procurement of outstanding treatment records.  The AOJ assisted the Veteran with the procurement of outstanding treatment records as directed.  In a March 2016 letter, the AOJ requested that the Veteran complete releases for all private physicians who treated the Veteran's claimed disability on appeal, whose treatment records are not already associated with the claims file.  In April 2016, the Veteran provided releases for 3 private medical providers; the AOJ then obtained records from two of those providers, and made two attempts to obtain records from the third provider.  

With respect to VA examinations, the VA provided an epilepsy and narcolepsy examination in November 2008 and a traumatic brain injury examination in September 2013.  As noted above, the Board requested another VA examination in a February 2016 remand, and the Veteran was subsequently scheduled for an April 2016 VA examination, but she failed to report for that examination.  In a May 2016 statement, the Veteran indicated that she would not be willing to attend a rescheduled examination; as noted above, the Board then obtained a May 2017 independent medical opinion with respect to the issue on appeal.  The Board finds the corresponding examination reports are adequate to make an informed decision on the Veteran's claim when they are viewed together with the other evidence of record.  The Board also finds this constitutes substantial compliance with the prior remand directives.  Therefore, all the development actions outlined in the Board's prior remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In her November 2007 claim, the Veteran sought service connection for complex partial epilepsy, which she asserted was caused by a head injury sustained in a November 1982 motor vehicle accident during her active duty service.  Private treatment records from that time indicate that the Veteran suffered contusions to the face and left ear, and that she had temporary diplopia, in addition to other injuries.  In November 1982, a surgical resident noted a possible basilar skull fracture; while other injuries associated with the November 1982 motor vehicle accident are addressed in the Veteran's medical board report prior to her separation from the Navy, the Veteran's service treatment records are silent for a head injury to include a skull fracture.

In July 2003, the Veteran began to report symptoms of seizures with apparent syncope to physicians at VA; Dr. D.B., a private neurologist, administered EEGs to the Veteran in September 2003 and October 2003, noting that both studies showed a left temporal spike focus consistent with complex partial epilepsy.  Dr. A.S.B., a private psychiatrist, diagnosed the Veteran with partial complex epilepsy with a left temporal lobe focus in June 2007.  

Dr. A.S.B. also provided a May 2008 statement in which he indicated that he evaluated the Veteran in June 2007 and diagnosed her with complex partial epilepsy with a left temporal lobe focus, noting that her June 2003 EEG was consistent with complex partial epilepsy.  Dr. A.S.B. further opined that the Veteran's epilepsy was "clearly related to [her] head injury skull fracture from the motor vehicle accident in 1982[,]" but did not provide a rationale to support that opinion.  

The Veteran's mother submitted a June 2008 lay statement, stating that at the time of the November 1982 motor vehicle accident, she noticed large black spots behind the Veteran's ears, and further stating that the doctors at the hospital told the Veteran that she had a skull fracture from one ear to the other.

The Veteran underwent a November 2008 VA examination, during which the examiner diagnosed the Veteran with a partial complex seizure disorder.  The examiner further opined that it was "less likely than not that the seizure disorder or epilepsy [was] due to a head injury from a vehicle accident in 1982."  The examiner stated that there is no record of a head injury from the November 1982 motor vehicle accident in the claims file, and that none of the medical records from the period of 1982 through 1989 indicate a seizure disorder or spells consistent with epilepsy.  Noting that the Veteran's seizure disorder began 21 years after the motor vehicle accident, the examiner further stated that in the vast majority of cases, seizure disorders caused by head injury occur within two years of the head injury.  She concluded that "[i]t would be highly unlikely that a seizure disorder would develop secondary to a head injury which occurred 21 years prior to the onset of the seizures."  

In a July 2013 decision, the Board requested a new VA examination, noting that the November 2008 VA examiner incorrectly stated that the medical records from November 1982 do not mention a head injury, when facial contusions and a possible basilar skull fracture were clearly referenced in the Veteran's private treatment records from that time.  

The Veteran underwent a second VA examination in September 2013, in which the examiner diagnosed the Veteran with traumatic brain injury (TBI) in November 1982 and migraine headaches.  The examiner further stated that "[t]here is no historical evidence that the [Veteran] suffers from partial complex epilepsy or seizures [,]" discounting the past EEG results as mildly abnormal and attributing the abnormalities to normal variation or related to medication.  

As noted above, in February 2016, the Board requested another VA examination, because although the September 2013 examiner diagnosed the Veteran with a TBI from the time of her motor vehicle accident, the examiner's opinion regarding the Veteran's epilepsy did not address the medical evidence of record documenting that condition, including Dr. A.S.B.'s diagnosis of complex partial epilepsy with a left temporal lobe focus, Dr. D.B.'s statement that the Veteran's EEG was consistent with complex partial epilepsy, the November 2008 VA examiner's diagnosis of a complex partial seizure disorder, and an October 2013 VA treatment entry relating an assessment that includes a history of a tricyclic overdose with cardiac dysrhythmia and a seizure.  

The Veteran was then scheduled for an April 2016 VA examination, but she failed to report for that examination.  In May 2017, the Board requested a VHA opinion to address whether it was "at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a current seizure disorder, or had a seizure disorder at any point in time during the appeal[,]" and "[f]or any seizure disorder identified, opine as to whether the Veteran's seizure disorder is at least as likely as not (50 percent or greater probability) related to her military service, to include head trauma suffered during the November 1982 motor vehicle accident therein."  The Board further instructed the physician to assume that the Veteran suffered some type of head trauma during the November 1982 motor vehicle accident during service.  

In the resulting May 2017 VHA opinion, the physician opined that it was at "least as likely as not that the patient is suffering from seizures[,]" noting that while the available records are not definitive, the Veteran's history was "at least consistent with seizures as well as consistently abnormal EEGs demonstrating a finding (left anterior temporal lobe spikes) that is often associated with partial complex seizures[.]"  With respect to the etiology of the Veteran's seizures, the physician stated the following:

Much is made in the records as to whether the patient suffered a skull fracture in this accident.  I can find no clear documentation of this although it is likely that she suffered a mild TBI with loss of consciousness and had subsequent symptoms of concussion (diplopia, etc).  In my view, the question of a skull fracture is not overly consequential in that most people with a skull fracture do not develop seizures and many people with post-traumatic seizures do not have a history of skull fracture.  My primary reason for stating that the seizures are not related to the accident on 11/11/82 is the very long interval (23 years) between the accident and the diagnosis of seizures.  Many studies have demonstrated that the great majority of post-traumatic seizures occur at the time of the trauma or 1-2 years after the trauma.  Seizures starting decades [after] a relatively mild TBI would be extremely unusual.  

Accordingly, the physician opined that it was "quite unlikely that the patient's presumed seizures are related to the auto accident of 11/11/82."  

	b.  Service Connection

Based on the foregoing evidence, the Board finds service connection for a seizure disorder is not warranted.  

The evidence of record demonstrates that the Veteran had a seizure disorder during the period on appeal; of particular note are the multiple diagnoses of partial complex epilepsy by private physicians and the May 2017 VHA opinion in which the physician concluded based on the medical evidence of record that the Veteran at least as likely as not was suffering from seizures.  Thus, the first element of service connection has been met in this case.  McClain v. Nicholson, 21 Vet. App. 319 (2016).

Regarding the second element of service connection, the Board previously found in its July 2013 remand that the evidence of record demonstrated that the Veteran suffered some type of head trauma during the November 1982 motor vehicle accident; the Veteran and her mother's lay statements, which are highly competent and credible, support that conclusion.  Furthermore, the May 2017 VHA physician concluded that it was likely that the Veteran suffered a mild TBI with loss of consciousness and that the Veteran had subsequent symptoms of concussion as well.  Consequently, as the second element of service connection has also been met in this case, this case turns on the nexus element.

As stated above, the Board previously found that the Veteran's November 2008 and September 2013 VA examinations were inadequate for adjudication purposes because neither examiner addressed all the relevant medical evidence of record.  Consequently, the etiology opinions provided in those examinations have little to no probative value.  

The sole remaining evidence respecting a nexus is Dr. A.S.B.'s May 2008 private medical opinion, and the May 2017 VHA opinion.  Dr. A.S.B. opined that the Veteran's epilepsy was clearly related to her November 1982 head injury, characterized as a skull fracture, but does not provide any rationale in support of that opinion.  Accordingly, little to no probative weight is assigned to the positive private medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The VHA physician opined that it was quite unlikely that the Veteran's seizure disorder was related to her November 1982 motor vehicle accident, noting that while she likely suffered a mild traumatic brain injury (TBI) and had symptoms of a concussion in connection with the accident, the long interval between the initial injury and the onset of the Veteran's seizure symptoms made it unlikely that her TBI caused her seizure disorder.  The physician noted that many studies have demonstrated that the great majority of post-traumatic seizures occur at the time of the trauma or 1-2 years after the trauma.  

The Board notes that in an October 2017 Appellate Brief Presentation, the Veteran's representative argued that the VHA opinion was ambiguous, emphasizing that the VHA physician stated that it would be extremely unusual for seizures to begin decades after a relatively mild TBI, and arguing that unusual occurrences are still possible.  However, the Board notes that the relevant standard for a medical opinion regarding the etiology of a claimed disability is "at least as likely as not"; a mere possibility that the Veteran's in-service injury could be related to her current disability is insufficient to establish service connection.  Furthermore, the VHA physician explicitly states that it was "quite unlikely" that the Veteran's seizure disorder was related to the Veteran's November 1982 motor vehicle accident, which can be reasonably interpreted as less likely than not for the purposes of adjudication.  The VHA physician's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinion provided.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 302-04 (2008)

Ultimately, the preponderance of evidence is against a finding that the Veteran's current seizure disorder is the result of an in-service injury or disease.  The Board finds the October 2017 VHA opinion the most probative evidence with respect to the claim on appeal.  The only medical evidence that suggests there may be a link between the current seizure disorder and service (the May 2008 private opinion) does not provide any rationale in support of the stated opinion.  Thus, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim for service connection for a seizure disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a seizure disorder is denied. 



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


